DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-28-2020 and 01-14-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pub. No. 2020/0008155) with (Foreign Application Priority Data: Sep. 30, 2017), and in view of Guo (U.S. Pub. No. 2020/0275391) with (Foreign Application Priority Data: Nov. 16, 2017).

Regarding claims 1 and 11, Li teaches a data transmission method performed by a terminal (02) (fig. 1A, page 3, 6, par [0038, 0091]), wherein the terminal is configured with multiple bandwidth parts (BWPs) (fig. 1A-C, page 10, par [0125-0133]) (see different power control parameters are configured for the terminal device based on different carrier bandwidth parts) and the method comprises:
determining a transmission power used for transmitting data on one of the BWPs according to power parameters (fig. 1A-C, page 10, par [0125-0135]) (see a first maximum transmit power parameter, for example, P.sub.CMAX,c,BWP1(i).  The subscript c,BWP1 is corresponding to the first 
carrier bandwidth part of a cell c or a carrier c); wherein part of the power parameters are configured independently for different BWPs while the other part of power parameters are configured in common for different BWPs (fig. 1A-C, page 1-3, 22, par [0005, 0007, 0019, 0034, 0252, 0268]) 
(see apparatus, so as to configure different power control parameters based on different carrier bandwidth parts, and different power control parameters for the terminal device based on different carrier bandwidth parts, so that the terminal device may send information on different carrier bandwidth parts of a same carrier by using different transmit powers, and that the first transmit power is determined based on a first power control parameter includes: the first transmit power is determined based on the first power control parameter and a common power control parameter, and that the second transmit power is determined based on a second power control parameter includes: the second transmit power is determined based on the second power control parameter and the common power control parameter, and the terminal device in the configuration manner specific to a cell or a carrier in the foregoing method, the common power control parameter that can be shared by the at least two carrier bandwidth parts (different BWPs ); 
transmitting data on the BWP by using the transmission power (fig. 1A-C, page 12, par [0150]) (see the terminal device determines, based on the power control parameter indication information, 
based on the first power control parameter, the corresponding first transmit power for transmitting data on the first carrier bandwidth part, and determines, based on the second power control parameter, the corresponding second transmit power for transmitting data on the second carrier bandwidth part).
	Li teaches apparatus, so as to configure different power control parameters based on different carrier bandwidth parts, and different power control parameters for the terminal device based on different carrier bandwidth parts, so that the terminal device may send information on different carrier bandwidth parts of a same carrier by using different transmit powers, and the common power control parameter that can be shared by the at least two carrier bandwidth parts (different BWPs );  (fig. 1A-C, page 1-3, 22, par [0005, 0007, 0019, 0034, 0252, 0268]); that is obvious to: the power parameters are configured independently for different BWPs while the other part of power parameters are configured in common for different BWPs.
	However, Guo also teaches the power parameters are configured independently for different BWPs while the other part of power parameters are configured in common for different BWPs (fig. 1-8, page 8, par [0154]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the teaching of Li with Guo, in order to provide the terminal device may configure an independent maximum transmit power for an active or inactive bandwidth part on 
each uplink subcarrier, or may configure a common maximum transmit power for all active or inactive bandwidth parts is easier (see suggested by Guo on page 8, par [0154]). 

Regarding claims 6 and 16, Li teaches a data receiving method / (an access network device (fig. 1A, 2) performed by an access network (fig. 1A, 2, page 3, 6, 28, par [0038, 0091, 0305]), comprising: configuring multiple bandwidth parts (BWPs) for a terminal (02) (fig. 1A-C, page 10, par [0125-0133]) (see different power control parameters are configured for the terminal device based on different carrier bandwidth parts);
 wherein part of transmission parameters are configured independently for different BWPs, while the other part of transmission parameters are configured in common for different BWPs (fig. 1A-C, page 1-3, 22, par [0005, 0007, 0019, 0034, 0252, 0268]) (see apparatus, so as to configure different power control parameters based on different carrier bandwidth parts, and different power control parameters for the terminal device based on different carrier bandwidth parts, so that the terminal device may send information on different carrier bandwidth parts of a same carrier by using different transmit powers, and  the common power control parameter that can be shared by the at least two carrier bandwidth parts (different BWPs ); 
receiving data on one of the multiple BWPs, wherein the data is transmitted by the terminal by using a transmission power determined according to the transmission parameters (fig. page 2, par [0020 . (fig. 1A-C, page 2, 12, par [0020,0150]) (see receiving first uplink information on the first carrier bandwidth part, where a transmit power of the first uplink information is the first transmit power, and receiving second uplink information on the second carrier bandwidth part, where a transmit power of the second uplink information is the second transmit power, 
the terminal device determines, based on the power control parameter indication information, based on the first power control parameter, the corresponding first transmit power for transmitting data on the first carrier bandwidth part, and determines, based on the second power control parameter, the corresponding second transmit power for transmitting data on the second carrier bandwidth part).
Li teaches apparatus, so as to configure different power control parameters based on different carrier bandwidth parts, and different power control parameters for the terminal device based on different carrier bandwidth parts, so that the terminal device may send information on different carrier bandwidth parts of a same carrier by using different transmit powers, and the common power control parameter that can be shared by the at least two carrier bandwidth parts (different BWPs );  (fig. 1A-C, page 1-3, 22, par [0005, 0007, 0019, 0034, 0252-0253, 0268]); that is obvious to: the power parameters are configured independently for different BWPs while the other part of power parameters are configured in common for different BWPs.
	However, Guo also teaches the power parameters are configured independently for different BWPs while the other part of power parameters are configured in common for different BWPs (fig. 1-8, page 8, par [0154]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the teaching of Li with Guo, in order to provide the terminal device may configure an independent maximum transmit power for an active or inactive bandwidth part on 
each uplink subcarrier, or may configure a common maximum transmit power for all active or inactive bandwidth parts is easier (see suggested by Guo on page 8, par [0154]). 
Regarding claims 2 and 12, Li teaches the BWP refer to a group of continuous physical resource blocks on a carrier (fig. 1C, page 7, par [0095]) (see consecutive resource block groups (RBG). In this case, the bundled resource block comprises multiple consecutive physical resource blocks in the frequency domain). 

Regarding claims 3 and 13, Li teaches obtaining frequency domain configuration information configured for the BWP from an access network device (fig. 1C, page 6-7, par [0077, 0092]) (see carrier bandwidth parts that are in carrier bandwidth and that are consecutive in frequency domain ).

Regarding claims 4 and 14, Li teaches the power parameters at least comprise a target received power parameter (fig. 1A-2, page 1, par [0007]) (provided in the first aspect, a terminal device receives the power control parameter indication information sent by a network device, and determines, based on the power control parameter indication information, the first power control parameter corresponding to the first carrier bandwidth part and the second power control parameter corresponding to the second carrier bandwidth part.), 
a path loss compensation coefficient (page 8, 10, par [0103, 0130-0131]) (see a path loss compensation factor configured), and 
a dynamic power adjustment value (page 7-8,  par [0098, 0103, 107]) (see carrier bandwidth part by using dynamic signaling, and a power adjustment value indicated by the TPC in the PDCCH, and that a value of g.sub.c(i) is equal to a power adjustment value indicated by the TPC in the PDCCH.,).
 (Noted: only need one to show).

Regarding claims 5 and 15, Li teaches the target received power parameter and the path loss compensation coefficient are configured independently for different BWPs (page 8, 10, par [0103, 0127, 0130-0131]) (see a path loss compensation factor configured, and power control parameter may include a power adjustment value .delta..sub.PUSCH,c,BWP1 
indicated by TPC in a PDCCH, and optionally, the first closed-loop power control parameter may include an initial value f.sub.c,BWP1(0) of an adjustment value of a PUSCH transmit power and/or an SRS transmit power of the terminal device.  The subscript c,BWP1 is corresponding to the first carrier bandwidth part of a cell c or a carrier c.), and the dynamic power adjustment value is configured in common for different BWPs (page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts );
or,
the target received power parameter, the path loss compensation coefficient, and the
dynamic power adjustment value are configured independently for different BWPs;
or,
the target received power parameter is configured independently for different BWPs, and the path loss compensation coefficient and the dynamic power adjustment value are configured in common for different BWPs;
or,
 the target received power parameter and the dynamic power adjustment value are configured independently for different BWPs, and the path loss compensation coefficient are configured in common for different BWPs;
or,
the path loss compensation coefficient is configured independently for different BWPs, and the target received power parameter and the dynamic power adjustment value are configured in common for different BWPs;
or,
the path loss compensation coefficient and the dynamic power adjustment value are configured independently for different BWPs, and the target received power parameter is configured in common for different BWPs;
or,
the dynamic power adjustment value is configured independently for different BWPs, and the target received power parameter and the path loss compensation coefficient are configured in common for different BWPs;
or,
the dynamic power adjustment value (par(page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts ), the target received power parameter BWPs (page 8, 10, par [0103, 0127, 0130-0131]) (see a path loss compensation factor configured, and power control parameter may include a power adjustment value .delta..sub.PUSCH,c,BWP1 indicated by TPC in a PDCCH,), and 
the path loss compensation coefficient in the power parameters are configured in BWPs (page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts );
 (Noted: only need one to show).

Regarding claims 7 and 17, LI teaches the method further comprises: transmitting domain configuration information indicating configurations of the BWPs to the terminal (fig. 1C, page 1, 6-7, 11, par [0020, 0077, 0092, 0097, 0140]) (see carrier bandwidth parts that are in carrier bandwidth and that are consecutive in frequency domain, and control parameter is used to indicate a first transmit power for transmitting data on the first carrier bandwidth part).

Regarding claims 8 and 18, Li teaches the BWP refer to a group of continuous physical resource blocks on a carrier (fig. 1C, page 7, par [0095]) (see consecutive resource block groups (RBG). In this case, the bundled resource block comprises multiple consecutive physical resource blocks in the frequency domain). 

Regarding claims 9 and 19, Li teaches the power parameters at least comprise a target received power parameter (fig. 1A-2, page 1, par [0007]) (provided in the first aspect, a terminal device receives the power control parameter indication information sent by a network device, and determines, based on the power control parameter indication information, the first power control parameter corresponding to the first carrier bandwidth part and the second power control parameter corresponding to the second carrier bandwidth part.), 
a path loss compensation coefficient (page 8, 10, par [0103, 0130-0131]) (see a path loss compensation factor configured), and 
a dynamic power adjustment value (page 7-8,  par [0098, 0103, 107]) (see carrier bandwidth part by using dynamic signaling, and a power adjustment value indicated by the TPC in the PDCCH, and that a value of g.sub.c(i) is equal to a power adjustment value indicated by the TPC in the PDCCH.,).
 (Noted: only need one to show).

Regarding claims 10 and 20, Li teaches the target received power parameter and the path loss compensation coefficient are configured independently for different BWPs (page 8, 10, par [0103, 0127, 0130-0131]) (see a path loss compensation factor configured, and power control parameter may include a power adjustment value .delta..sub.PUSCH,c,BWP1 indicated by TPC in a PDCCH, and optionally, the first closed-loop power control parameter may include an initial value f.sub.c,BWP1(0) of an adjustment value of a PUSCH transmit power and/or an SRS transmit power of the terminal device.  The subscript c,BWP1 is corresponding to the first carrier bandwidth part of a cell c or a carrier c.), and the dynamic power adjustment value is configured in common for different BWPs (page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts );
or,
the target received power parameter, the path loss compensation coefficient, and the
dynamic power adjustment value are configured independently for different BWPs;
or,
the target received power parameter is configured independently for different BWPs, and the path loss compensation coefficient and the dynamic power adjustment value are configured in common for different BWPs;
or,
 the target received power parameter and the dynamic power adjustment value are configured independently for different BWPs, and the path loss compensation coefficient are configured in common for different BWPs;
or,
the path loss compensation coefficient is configured independently for different BWPs, and the target received power parameter and the dynamic power adjustment value are configured in common for different BWPs;
or,
the path loss compensation coefficient and the dynamic power adjustment value are configured independently for different BWPs, and the target received power parameter is configured in common for different BWPs;
or,
the dynamic power adjustment value is configured independently for different BWPs, and the target received power parameter and the path loss compensation coefficient are configured in common for different BWPs;
or,
the dynamic power adjustment value (par(page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts ), the target received power parameter BWPs (page 8, 10, par [0103, 0127, 0130-0131]) (see a path loss compensation factor configured, and power control parameter may include a power adjustment value .delta..sub.PUSCH,c,BWP1 indicated by TPC in a PDCCH,), and 
the path loss compensation coefficient in the power parameters are configured in BWPs (page 7-8, 22-23 par [0098, 0103, 107, 0252-0253, 0257, 0265]) (see the terminal device, the common power control parameter that can be shared by the at least two carrier bandwidth parts );
 (Noted: only need one to show).

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Tan H. Trinh				
Division 2648
January 21, 2021

/TAN H TRINH/Primary Examiner, Art Unit 2648